Title: Gideon Fitz’s Drawing of his Windmill, [ca. 10 June 1810]
From: Fitz, Gideon
To: Jefferson, Thomas


          
             
                      
                        ca. 10 June 1810
          
             
          
          Signification of the letters in the drawing,
          
            
              A
              Axletree, say 15 inches diameter.
            
            
              B.
              Arm, say 9 feet long.
            
            
              C
              Large sail, say 6 feet by 4.
            
            
              D
              Paddle, or small sail
            
            
              E
              Pivot shaped like those of steelyards.
            
            
              F
              Cap roof fast to the axle to prevent rain passing down.
            
            
              G
              Roof.
            
            
              H
              Joist, or plate.
            
            
              I
              Hopper.
            
            
              K
              Mill stones
            
            
              L
              Trundle.
            
            
              M
              Band or spur Wheel.
            
            
              N.
              Ground floor.
            
            
              O.
              Upright post, say 30 feet high, four in number, with cross beams at top.
            
            
              S.
              Pulley & weight, to be used perhaps in preferance to the frame on the back of the sails to keep them down.
            
          
        